Case 3:21-cr-00660-GPC Document 44-2 Filed 09/13/21 PageID.309 Page 1 of 3




        EXHIBIT B
           Case 3:21-cr-00660-GPC Document 44-2 Filed 09/13/21 PageID.310 Page 2 of 3


July 16, 2021                                                          To the Honorable Judge Gonzalo P. Curiel,

                                                                       United States District Judge

Bianca S. Hennefer

Penn Valley, CA

biancahennefer@gmail.com




Dear Honorable Judge Curiel:


             I would like to start this letter by way of introduction. My name is Bianca Hennefer. I would like to
thank you in advance for taking the time to read this letter and hopefully truly hear what I have to say
regarding Mr. Stevens. I am a 36-year-old recently widowed single mother of two children and part time
mother to three stepchildren. I am a full-time employee in the medical field currently working at my local
Hospital. I am also a licensed contractor and past business owner of a successful Tree service that I ran with
my late Husband. I have a long history of actively being involved in my local recovery programs and their
efforts to help our community members seeking or needed substance abuse treatment, mental health, or
other needed services. I first met Michael Stevens through my husband approximately 10 and a half years
ago. They have known each other since they were adolescence. My husband was recently released from
Prison at that time and was working but needed something more stable for him and his children to live on.
Michael helped my husband to obtain work with him at Utility Tree service. He even helped him fill out all the
paperwork. This was my first encounter with Michael, a man giving his own time to help another.
        This initial encounter was not the last of Mr. Stevens good hearted nature that I witnessed. Through
the years I watched Michael raise his son on his own from an infant and yes, was soberly doing so. This is a
huge mark of character if you ask me, especially for a man. It is not easy to do alone, so many simply walk
away. He did not, instead he suffered the sleepless nights and long workdays that followed. His Son has, as a
result, developed into a wonderfully mannered and outgoing young man. I am proud. Through our 10-year
friendship Michael has on many occasions helped us out, whether it be fixing the house, work issues,
emotional support, financial help, trouble with the kids, he is always a call away. I hope you see the value in
this quality as it is not a common one. Many people only consider themselves and have no tolerance or
concern for other troubles. It is rare to find the kind of spirit and heart that he shows in his life towards others.
        I would like to take a moment to discuss some of the issues at hand. If there were no issues, I would
not be writing this letter. As we all know Michael had significant amounts of his body burned. He has spent
years trying to recover from this. It has been a long painful road. Not only physically but mentally and
emotionally as well. His injuries leave him unable to perform the types of work he has always done. Physically
laborious manual work. Climbing trees, fighting fires, ect.. This has a huge psychological impact on him I
believe. To be unable to do what you have always known and done is new, hard, and unfortunately not a
choice but feels more like a curse you have been stuck with. He has had one finger amputated, another with
deformity that prevents normal range of motion. His body is now unable to sweat the way it used to due to
burns and skin grafts. There is pain that probably will be with him forever. Now, after twenty years in the
        Case 3:21-cr-00660-GPC Document 44-2 Filed 09/13/21 PageID.311 Page 3 of 3

Medical Field I have unfortunately seen it a million times. Opioids. The silent killer I call them. All Doctors hand
them out and most patients have trouble getting off them. It is unfortunately a sever issue our whole country
faces. Michael has done well for a long time; I fear though that the extent of his injuries caused the Doctors to
maybe keep him a little too medicated. As addicts, it is a fine line to walk. I do believe this may have
subconsciously or physically contributed to his relapse.
         Addiction. An issue we probably all know too well. Yes, Michael has had a history of addiction. He also
has a history of being clean and successful. There are many factors that cause people to use, the important
part is learning them and addressing them in order to enable ourselves to do better and move forward.
Michael is aware of his addiction and issues. He is also aware of how to regain control of his issues and life, he
has proven this. In fact, I have witnessed him help and lead others in sobriety. We all fall, it is getting up that
matters. I will say, I have witnessed many people in the recovery programs I work with. Unfortunately, some
have what they need to succeed and some do not. I know Michael can and will overcome his addiction.
        I had mentioned before Michael stood up and rised to the occasion of raising his Son Joe. Joe is a good
boy. He is because he watched his father live with Integrity. I do not live with Michael so I cannot tell you what
their daily lives are like, but I know Joe is always happy, healthy, clean, well mannered and smiling. I have seen
Joe since Michael s incarceration. It broke my heart to see his sadness when he spoke of his dad. It is such an
important age for a boy to have a father.
        So, there you have it. Hopefully, you can see the picture. A man. A man that almost lost his life, fought
hard for to keep it and survive. A Father, Son, Friend, Community Member and EMT/Firefighter. A giver. A
contributor. A human, that made a mistake. A man that has stood up, owned his actions and is ready to return
to society and his family in a positive way. I am sure you hear all sorts in these letters, but I truly do believe
and feel that I KNOW, Michael is not a habitual hard time criminal. He is a good, hardworking man that has
overcome a lot. I do not feel he is a candidate for repeat offence. I believe, should the court choose to see the
real man and not just the mistake(s) made, that Michael will, upon release, continue to be the man he knows
himself to be. A hard worker, a father, a friend, a son, a contribution to his community and the people around
him.
        Again, I thank you for your time. I plead that you hear us. Not all who wander stay lost. Please do not
let one thing cloud your judgement on who a person truly is or what they can be. He put himself in this
position, but unfortunately your ruling will affect many more then just him. I beg that you give this man a
chance to redeem himself and that you allow his son to have a father, the only thing his son has ever known to
be consistent.


                      Thank You,
                            Bianca S. Hennefer
                               A Family friend.
